The Honorable Martha A. Shoffner State Representative Post Office Box 44 Newport, Arkansas 72112-0044
Dear Representative Shoffner:
This is in response to your request for an opinion concerning "the legal status of Amendment 9, The Congressional Term Limits Amendment of 1996."
Proposed Amendment 9 to the Arkansas Constitution instructed the legislators of Arkansas, along with the Arkansas delegation to Congress, to use all the powers of their respective offices in proposing and securing an amendment to the United States Constitution limiting the number of terms members of Congress may serve. Donovan v. Priest,326 Ark. 353, 931 S.W.2d 119 (1996). In Donovan, the Arkansas Supreme Court held that proposed Amendment 9 was violative of Article V of the United States Constitution. The court, therefore, concluded that proposed Amendment 9 was an impermissible use of the initiative power reserved to the people of the state in Ark. Const. Amend. 7 and was contrary to state law. The court enjoined Secretary of State Sharon Priest from placing proposed Amendment 9 on the ballot for the general election on November 5, 1996, or alternatively from declaring the results.
On November 2, 1996, the United States Supreme Court granted a "stay of the decision and mandate" of the Supreme Court of Arkansas pending the timely filing and disposition of a petition for a writ of certiorari.Arkansas Term Limits, et al. v. Donovan, et al., 117 S. Ct. 380 (1996) (No. A-310); Priest v. Donovan, et al., 117 S. Ct. 380 (1996) (No. A-320). The memorandum opinion noted that should the petition for a writ of certiorari be denied, the stay terminated automatically. On February 24, 1997, the United States Supreme Court denied the petitions for writs of certiorari. Arkansas Term Limits, et al. v. Donovan, et al.,117 S. Ct. 1081 (1997) (No. 96-903); Arkansas v. Donovan, et al.,117 S. Ct. 1081 (1997) (No. 96-919).
Consequently, the decision of the Supreme Court of Arkansas is controlling and Secretary of State Sharon Priest is enjoined from declaring the results from the general election on November 5, 1996, regarding proposed Amendment 9.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh